Case 1:19-cv-00278-MAC-ZJH Document 10 Filed 08/13/20 Page 1 of 2 PageID #: 83




 UNITED STATES DISTRICT COURT                              EASTERN DISTRICT OF TEXAS


JESUS MANUEL LAUREANO-PEREZ,                    §
                                                §
                Petitioner,                     §
                                                §
versus                                          §   CIVIL ACTION NO. 1:19-CV-278
                                                §
WARDEN, FCC BEAUMONT,                           §
                                                §
                Respondent.                     §

                MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                   JUDGE’S REPORT AND RECOMMENDATION

         Petitioner Jesus Manuel Laureano-Perez, a prisoner confined at the Federal Correctional

Complex in Beaumont, Texas, proceeding pro se, filed this petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2241.

         The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The magistrate judge recommends granting respondent’s motion for summary judgment.

         The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, pleadings and all available

evidence. No objections to the Report and Recommendation of United States Magistrate Judge

were filed by the parties.

                                            ORDER

         Accordingly, the findings of fact and conclusions of law of the magistrate judge are

correct, and the report and recommendation of the magistrate judge (#9) is ADOPTED.
Case 1:19-cv-00278-MAC-ZJH Document 10 Filed 08/13/20 Page 2 of 2 PageID #: 84



Respondent’s motion for summary judgment (#7) is GRANTED. A final judgment will be entered

in this case in accordance with the magistrate judge’s recommendation.

         SIGNED at Beaumont, Texas, this 13th day of August, 2020.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE




                                              2
